ORDER

PER CURIAM.
Anthony Cracchiolo and Dream and Creams, LLC (collectively, “Plaintiffs”) appeal from the trial court’s September 21, 2012 Order and Judgment (“Order and Judgment”) sustaining the Motion to Strike Plaintiffs’ First and Second Amended Petitions and for Entry of Judgment in Favor of Defendants (“Motion to Strike”) filed by Kenneth A. Ryan (“Ryan”), deceased, and Vickie Stephens, a/k/a Vickie Lichius, individually and as Trustee of Ryan’s estate (collectively, “Defendants”). We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).